C. A. D. C. Cir. Certiorari granted limited to Question 1 presented by the petition. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, January 9, 1998. Brief of respondents is to be filed with the Cierk and served upon opposing counsel on or before 3 p.m.', Friday, February 6, 1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, *992March 6,1998. This Court’s Rule 29.2 does not apply.